 


109 HR 6156 IH: Lincoln National Forest Act of 2006
U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6156 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2006 
Mr. Pearce introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To provide for the exchange of certain land in the Lincoln National Forest, New Mexico, with the owners of Ranchman’s Camp and the C Bar X Ranch, to adjust the proclamation boundary of that national forest, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Lincoln National Forest Act of 2006.  
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Land Exchanges 
Sec. 101. Ranchman’s Camp land exchange, Lincoln National Forest, New Mexico. 
Sec. 102. C Bar X Ranch land exchange, Lincoln National Forest, New Mexico. 
Sec. 103. Provisions applicable to both land exchanges. 
Title II—Boundary Adjustment 
Sec. 201. Proclamation boundary defined. 
Sec. 202. Lincoln National Forest proclamation boundary adjustment. 
Sec. 203. Miscellaneous provisions.   
ILand Exchanges 
101.Ranchman’s Camp land exchange, Lincoln National Forest, New Mexico 
(a)Conveyance authorizedIf the owners of Ranchman’s Camp, New Mexico, offer to convey to the United States all right, title, and interest of the owners in and to the non-Federal land depicted for exchange on the map entitled Ranchman’s Camp Land Exchange and dated June 3, 2006, the Secretary of Agriculture may accept title to the land on behalf of the United States and convey in exchange to the owners all right, title, and interest of the United States in and to the Federal land in the Lincoln National Forest depicted for exchange on such map.  
(b)EasementsSimultaneously with the exchange of Federal land and non-Federal land under subsection (a), the Secretary and the owners of Ranchman’s Camp shall exchange, at no additional consideration, nonexclusive reciprocal easements for access and utilities across, over, and through Forest Road 105, as depicted on the map referred to in such subsection.  
(c)Treatment of mapThe map referred to in subsection (a) shall be available for inspection in the Office of the Chief of the Forest Service and the Office of the Supervisor of Lincoln National Forest during the period beginning on the date of the enactment of this Act until one year after completion of the land exchange authorized by such subsection.  
(d)CompletionTo the extent practicable, the Secretary shall complete the land exchange authorized by subsection (a) not later than 180 days after the date on which the owners of Ranchman’s Camp make the offer described in such subsection, unless the Secretary and the owners agree to extend such deadline.  
102.C Bar X Ranch land exchange, Lincoln National Forest, New Mexico 
(a)Conveyance authorizedIf the owners of C Bar X Ranch, New Mexico, offer to convey to the United States all right, title, and interest of the owners in and to the non-Federal land depicted for exchange on the map entitled C Bar X Ranch Land Exchange and dated June 3, 2006, the Secretary of Agriculture may accept title to the land on behalf of the United States and convey in exchange to the owners all right, title, and interest of the United States in and to the Federal land in the Lincoln National Forest depicted for exchange on such map.  
(b)EasementsSimultaneously with the exchange of Federal land and non-Federal land under subsection (a), the Secretary and the owners of C Bar X Ranch shall exchange, at no additional consideration, nonexclusive reciprocal easements for access and utilities across, over, and through Forest Road 488 and Forest Road 105, as depicted on the map referred to in such subsection.  
(c)Treatment of mapThe map referred to in subsection (a) shall be available for inspection in the Office of the Chief of the Forest Service and the Office of the Supervisor of Lincoln National Forest during the period beginning on the date of the enactment of this Act until one year after completion of the land exchange authorized by such subsection.  
(d)CompletionTo the extent practicable, the Secretary shall complete the land exchange authorized by subsection (a) not later than 180 days after the date on which the owners of C Bar X Ranch make the offer described in such subsection, unless the Secretary and the owners agree to extend such deadline.  
103.Provisions applicable to both land exchanges 
(a)Exchange processingNumerous surveys, clearances, reviews for threatened and endangered species, and reviews of cultural and historical resources have been conducted with regard to the land authorized for exchange under this title. There is no need to conduct additional duplicate studies or surveys to complete the land exchanges.  
(b)Final maps and descriptionsThe exact acreage and legal description of the land authorized to be exchanged under this title shall be more particularly delineated and described by the Secretary of the Interior according to a final boundary map and boundary description, which shall be filed in the Office of the Chief of the Forest Service.  
(c)Equal value exchange 
(1)Equal value exchange requiredThe market value of the Federal land and non-Federal land covered by each land exchange authorized by this title shall be equal or equalized as provided by subsection (d) or by adjusting the acreage to be conveyed in the land exchange, as determined by the Secretary and agreed to by the private land owners.  
(2)Appraiser qualificationsThe appraisal of the land authorized to be exchanged under this title shall be conducted by an appraiser with the following minimum qualifications: 
(A)Licensed New Mexico real estate appraiser.  
(B)Certified New Mexico real estate appraiser.  
(C)Accredited rural appraiser.  
(3)Costs of appraisal; other costsThe owners of the non-Federal land to be exchanged under this title shall cover the costs of the land appraisal. The private land owners and the Secretary shall each pay half of any additional costs.  
(d)Cash equalization 
(1)Authorized amountNotwithstanding section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)), the Secretary may accept a cash equalization payment in excess of 25 percent of the total value of the Federal land conveyed by the Secretary under section 101 or 102.  
(2)Deposit and useAny cash equalization payment received by the Secretary under this section shall be deposited into a fund established under the Act of December 4, 1967 (commonly known as the Sisk Act; 16 U.S.C. 484a). The deposited amounts shall be available to the Secretary, until expended and without further appropriation, for the acquisition of lands and interest in land in New Mexico and associated administrative costs. Such amounts shall not be subject to transfer or reprogramming for wildland fire management or any other emergency purposes.  
(e)TitleTitle to the non-Federal land to be acquired by the United States under this title shall be acceptable to the Secretary and in conformity with the title standards of the Attorney General. Title to the Federal land shall be conveyed under this title by patent.  
(f)CompletionTo the extent practicable, the Secretary shall complete the land exchange authorized by subsection (a) not later than 180 days after the date of enactment, unless the Secretary and the owners of the non-Federal lands, respectively, agree to extend such deadline.  
(g)Revocations and withdrawal 
(1)RevocationAny public land orders withdrawing any of the Federal land from appropriation or disposal under the public land laws are revoked to the extent necessary to permit conveyance of the Federal land under this title.  
(2)WithdrawalSubject to valid existing rights, pending the completion of the land exchanges authorized by this title, the Federal land identified for conveyance are withdrawn from all forms of location, entry, and patent under the mining and public land laws, and from disposition under the mineral leasing laws and the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.).  
(h)Valid existing rightsThe conveyance of any Federal land under this title shall be subject to valid existing rights, and to such terms and conditions as the Secretary considers are in the public interest and agreed to by the private land owners.  
(i)AdministrationThe Secretary shall manage the land acquired by the United States under this title in accordance with the Act of March 1, 1911 (commonly known as the Weeks Act; 16 U.S.C. 480 et seq.), and in accordance with the other laws and regulations applicable to the National Forest System.  
IIBoundary Adjustment 
201.Proclamation boundary definedIn this title, the term Proclamation Boundary means the exterior limits of the Lincoln National Forest in the State of New Mexico established by Presidential Proclamation 32 (32 Stat. 2018) signed by President Theodore Roosevelt on July 26, 1902, and subsequently modified by Presidential Proclamation 1474 (40 Stat. 1832), signed by President Woodrow Wilson on August 9, 1918.  
202.Lincoln National Forest proclamation boundary adjustment 
(a)ModificationThe 1902 Proclamation Boundary of the Lincoln National Forest is modified in section 20, township 7 south, range 16 east, New Mexico principal meridian to include only the NE¼NE¼ of such section, thereby excluding all non-National Forest System lands in such section as of the date of the enactment of this Act.  
(b)AvailabilityTo reflect the boundary adjustment effected by subsection (a), a legal land description signed and approved by the Regional Forester, Albuquerque, New Mexico, shall be on file and available for public inspection in the Office of the Chief of the Forest Service and the office of the Regional Forester, Albuquerque, New Mexico.  
(c)Correction authorityThe Secretary of Agriculture may make minor technical and clerical corrections to the legal description to facilitate the boundary adjustment.  
203.Miscellaneous provisions 
(a)AdministrationAny and all land or interests in land remaining within the boundaries of the Lincoln National Forest shall be managed for National Forest System purposes in accordance with— 
(1)the Act of March 1, 1911 (commonly known as the Weeks Act; 16 U.S.C. 480 et seq.); and  
(2)the laws and regulations applicable to the National Forest System.  
(b)Land and water conservation fundFor purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries of the Lincoln National Forest, as adjusted by this title, shall be considered to be the boundaries of the national forest as of January 1, 1965.  
(c)EffectNothing in this Act limits the authority of the Secretary of Agriculture to adjust the boundaries of the Lincoln National Forest under section 11 of the Act of March 1, 1911 (16 U.S.C. 521).  
 
